       Case 2:20-cv-01291-WBS-CKD Document 10 Filed 08/31/20 Page 1 of 2

 1   TERRY A. WILLS, ESQ. (SBN 133962)
     twills@cookbrown.com
 2   BRIAN D. BERTOSSA, ESQ. (SBN 138388)
     bbertossa@cookbrown.com
 3   DYLAN T. RUPCHOCK, ESQ. (SBN 327672)
     drupchock@cookbrown.com
 4   COOK BROWN, LLP
     2407 J STREET, SECOND FLOOR
 5   SACRAMENTO, CALIFORNIA 95816
     T. 916-442-3100 | F. 916-442-4227
 6
     Attorneys for Defendant CLIENT NAME
 7

 8

 9                                                UNITED STATES DISTRICT COURT

10                             EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO

11

12   ROLON MORRIS,                                                          Case No. 2:20-cv-01291-WBS-CKD
                 Plaintiff,
13                                                                          STIPULATION AND ORDER
                                                                            VACATING CLERK'S ENTRY OF
                v.
14                                                                          DEFAULT
     CLARK PACIFIC PRECAST LLC; DOES 1-
15   20 Individually and in official capacities,
     inclusive,
16
                                   Defendants.
17

18

19              IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff ROLON

20   MORRIS and Defendant CLARK PACIFIC PRECAST LLC, through their undersigned

21   counsel, that the Clerk’s Entry of Default dated August 14, 2020 against Defendant for

22   failure to appear, plead or answer Plaintiff’s complaint is set aside and vacated so that

23   Plaintiff can file an amended Complaint naming Clark Pacific, A California General

24   Partnership as Defendant in place of Clark Pacific Precast, LLC. Defendant’s counsel

25   stipulates to accept service of the amended Complaint on behalf of Clark Pacific, A

26   California General Partnership. The Parties stipulate and agree that an order effectuating

27   this agreement may be made and entered.

28   ///

                                                                      -1-
                                                        STIPULATION AND ORDER
                                                       Case No. 2:20-cv-01291-WBS-CKD
     20cv1291 Morris - Stip to Vacate Entry of Deflt
       Case 2:20-cv-01291-WBS-CKD Document 10 Filed 08/31/20 Page 2 of 2

 1              IT IS FURTHER STIPULATED AND AGREED that: (1) this Stipulation may be

 2   executed in counterparts, and (2) electronic signatures shall have the same force and effect

 3   as originals.

 4
                SEVILLE BRIGGS, LLP                                         COOK BROWN, LLP
 5              3330 Geary Blvd., 3rd Floor, East                           2407 J Street, Second Floor
                San Francisco, CA 94118                                     Sacramento, CA 95816
 6              Tele: (415) 324-8733                                        (916) 442-3100
                Attorneys for Plaintiff                                     Attorneys for Defendant
 7              Rolon Morris                                                Clark Pacific Precast LLC

 8              By:         /S/ Michael R. Seville                          By:   /S/ Terry A. Wills
                            Michael R. Seville                                    Terry A. Wills
 9
10              For good cause showing, IT IS ORDERED that the Clerk’s Entry of Default dated
11   August 14, 2020 is hereby vacated and set aside; that Plaintiff shall forthwith file an
12   amended Complaint; that Defendant is granted leave to file a responsive pleading to the
13   Complaint within 30 days from the date of this order; and it is further ordered that, in the
14   meantime, all proceedings in the case be stayed until further order of the court.
15

16              PURSUANT OT THE STIPULATION IT IS SO ORDERED
17   Dated: August 28, 2020
18

19

20

21

22

23

24

25

26
27

28
                                                                      -2-
                                                        STIPULATION AND ORDER
                                                       Case No. 2:20-cv-01291-WBS-CKD
     20cv1291 Morris - Stip to Vacate Entry of Deflt
